CALDWELL, Justice
(dissenting).
SUPREME COURT OF FLORIDA Tallahassee
March 16, 1967
The Honorable Qaude Kirk, Jr. Governor of the State of Florida The Capitol Tallahassee, Florida'
Dear Governor Kirk:
I doubt whether the views expressed by the majority are responsive to your request
*740It strikes me the one answerable question implicit in your communication is whether the refusal of a county official to answer relevant and pertinent inquiry touching his official conduct propounded by the State Attorney constitutes “ * * * malfeasance, or misfeasance, or neglect of duty in office * *
Respectfully,
/s/ Millard F. Caldwell
Millard F. Caldwell